labor and heavy lifting and presented the testimony of another doctor, who
                testified that Gomez had pre-existing complaints about pain in her neck,
                back, arms and legs. This doctor, however, also testified that Gomez's disc
                injuries were caused by the accident. After considering the evidence, the
                jury awarded Gomez $0 for damages.
                            Gomez moved for a new trial based on the jury's manifest
                disregard of the jury instructions and misconduct by Barrera-Mejia's
                counsel. The district court found that the jury had disregarded the jury
                instructions because the jurors could not have found an absence of
                damages when all three doctors testified that Gomez's disc injuries were
                caused by the accident. The district court also found that defense counsel
                improperly challenged Gomez's medical expenses through arguments that
                appealed solely to the emotions of the jury, and that the objections and
                admonishments given were insufficient to cure the effect of the improper
                arguments. The district court granted a new trial, and this appeal
                followed.
                            The district court may grant a new trial when, among other
                things, there is Imlisconduct of the jury or prevailing party . . . [or]
                [m]anifest disregard by the jury of the instructions of the court." NRCP
                59(a). We review a district court's decision to grant a motion for a new
                trial for an abuse of discretion.   Edwards Indus., Inc. v. DTE/BTE, Inc.,
                112 Nev. 1025, 1036, 923 P.2d 569, 576 (1996). In this case, the three
                doctors who testified unequivocally stated that, based upon their
                examination of Gomez and review of her pre- and post-accident medical
                records, Gomez's disc injuries and treatment were caused by the accident.
                On this record, we conclude that the district court did not abuse its



SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                 discretion in granting a new trial.'   Taylor v Silva, 96 Nev. 738, 740-41,
                 615 P.2d 970, 971-72 (1980); Shere v. Davis, 95 Nev. 491, 493, 596 P.2d
                 499, 500 (1979). Accordingly, we affirm the district court's order granting
                 a new trial.
                                It is so ORDERED. 2




                                           Saitta


                                                                 Picky? d
                                                            Pickering




                 cc:   Eighth Judicial District Court Dept. 20
                       Eva Garcia-Mendoza, Settlement Judge
                       Lewis Roca Rothgerber LLP/Las Vegas
                       Law Offices of R.S. & Associates
                       Vannah & Vannah
                       Eighth District Court Clerk

                        iBarrera-Mejia also argued that Gomez was required to prove
                 causation by providing a biomechanical expert's opinion that Gomez's
                 injuries were caused by the accident. A plaintiff in a personal injury
                 action is not required to present a biomechanical expert to prove
                 causation. Rather, causation issues, including the severity of an accident
                 and whether injuries stemmed from the accident are proper factual issues
                 for a jury, Nehls v. Leonard, 97 Nev. 325, 328, 630 P.2d 258, 260 (1981),
                 and a medical doctor may offer an opinion regarding how certain injuries
                 were caused if a proper foundation is laid. See Santos v. Nicolos, 879
                 N.Y.S.2d 701, 704 (Sup. Ct. 2009); Streight v. Conroy, 566 P.2d 1198, 1200
                 (Or. 1977).

                       2 Wehave considered Barrera-Mejia's other arguments on appeal and
                 conclude that they lack merit.

SUPREME COUFF1
         OF
      NEVADA

                                                        3
(0) 1.9.0A